department of the treasury internal_revenue_service washington d c date number release date tl-n-3186-99 cc intl uilc internal_revenue_service national_office field_service_advice dated date memorandum for from subject elizabeth g beck senior technical reviewer cc intl this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend us corp fsc1 a b c d e f g h date a date b date c date d date e date f date g date h date i date j date k date l date m date n date o date p date q date r date s date t date u date v tax_year a issues whether the refund period of limitation applicable to the related_supplier was open when the fsc redetermination was filed whether the service’s reduction of the related supplier’s refund claim based on certain examination-based deficiencies constituted a payment of tax that would affect the refund period of limitation applicable to the related_supplier whether the refund period of limitation applicable to the fsc was open when the fsc redetermination was filed whether the tender of additional tax by the fsc with the amended_return altered the period of limitations applicable to the fsc conclusions no the refund period of limitation applicable to the related_supplier had expired when the fsc redetermination was filed no the service’s reduction in the related supplier’s claim_for_refund by an offset of deficiencies in tax for the same tax_year did not constitute a payment of tax and did not affect the refund period of limitation applicable to the related_supplier no the refund period of limitation applicable to the fsc had expired when the fsc redetermination was filed no the tender of additional tax by the fsc after expiration of the assessment_period of limitation applicable to the fsc was a voluntary payment of tax moreover the service may refund that amount to the fsc assuming the fsc filed a valid refund claim within two years of the payment facts uscorp is a domestic_corporation that files income_tax returns on a week fiscal-year basis uscorp ’s year-end for the tax_year in question tax_year a was date a fsc1 is a wholly-owned subsidiary of uscorp and properly elected to be treated as a foreign_sales_corporation fsc within the meaning of sec_922 uscorp paid fsc1 a commission with respect to certain qualifying export transactions and deducted those commissions on its income_tax return form_1120 fsc1’s tax_year was concurrent with that of uscorp uscorp the due_date of the corporate_income_tax return form_1120 of uscorp for tax_year a was date b prior to date b uscorp filed a form_7004 application_for automatic_extension of time to file a corporate_income_tax return which extended the due_date of the return to date c uscorp filed its form_1120 on date d per the service’s date-received stamp on the return on date e uscorp mailed to the service an amended income_tax return form 1120x for tax_year a the service received uscorp ’s form 1120x on date f this first amended_return claimed a refund of dollar_figurea plus interest based on a corrected calculation of alternative_minimum_tax amt and a corresponding reduction in the estimated_tax penalty on date g the service began examination of uscorp ’s tax_year a which was completed on or about date h the service determined to allow uscorp ’s claim_for_refund of dollar_figurea as reflected on the first amended_return of date f however the service also determined a deficiency of dollar_figureb which partially offset the dollar_figurea refund amount thus the service determined a net over-assessment of dollar_figurec with respect to uscorp ’s tax_year a on date i uscorp signed a waiver of restrictions on assessment form_870 on date j uscorp filed a waiver of statutory notice of claim disallowance form the service then refunded to uscorp the net over-assessment of dollar_figurec on date k on date l uscorp executed a second amended_return form 1120x with respect to tax_year a and mailed it to the service on date m the service received this return on date n the second amended_return claimed a refund of dollar_figured based on a redetermination of fsc commission deductions pursuant to temp sec_1 a -1t e fsc1 the income_tax return form 1120fsc for fsc1's tax_year a was due to be filed on date b fsc1 timely filed a form_7004 which extended the filing_date to date c the service received the form 1120fsc on date o simultaneously with the examination of uscorp ’s form_1120 the service examined the form 1120fsc of fsc1 for the same tax_year the service determined that fsc1 had over-reported tax of dollar_figuree which amount the service refunded to fsc1 on date p on date l fsc1 executed an amended form 1120fsc for tax_year a which fsc1 mailed to the service on date m the service received this amended_return on date q the amended_return used the same methodology as the second amended form 1120x filed by uscorp and reported increased fsc commissions additional tax due of dollar_figuref and interest of dollar_figureg the additional tax reflected a redetermination of fsc commission income pursuant to temp sec_1 a -1t e fsc1 enclosed with its amended_return a check for the additional tax plus interest in the total amount of dollar_figureh to date the service has not assessed the additional tax of dollar_figureh nor has it otherwise credited that amount to the account of fsc1 rather the service cashed the check and placed the resulting amount in an unrelated dump account on date r fsc1 filed a duplicate form 1120fsc which was substantially identical to the amended_return filed on date q with respect to tax_year a on date s fsc1 mailed a protective claim_for_refund to the philadelphia service_center which presumably received the claim within several days of date s on the day following date s fsc1 hand-delivered a copy of the refund claim to the international examiner law and analysis sec_6401 defines an overpayment_of_tax as any amount of tax that is assessed or collected after expiration of the period of limitation applicable to it sec_6401 provides that no amount_paid shall be considered to be an overpayment solely by reason of the fact that there was no tax_liability in respect of which such amount was paid sec_6402 provides that in the case of an overpayment_of_tax the service may credit the amount of the overpayment against any outstanding liability of the taxpayer and refund the balance to the taxpayer sec_301 a provides that a claim_for_refund must be filed with the service_center serving the internal_revenue_district responsible for the return sec_6501 provides that in general the service must assess tax within three years after the date the return was filed sec_6511 contains the general_rule that a taxpayer must claim a credit or refund of an overpayment_of_tax prior to the later of a three years after the date on which the first valid income_tax return was filed or b two years after the date on which the tax was actually paid the rules governing redeterminations of fsc commissions for tax years beginning before date are contained in temp sec_1 a - 1t e which states subsequent determination of transfer price rental income or commission the fsc and its related_supplier would ordinarily determine under sec_925 and this section the transfer price or rental payment payable by the fsc or the commission payable to the fsc for a transaction before the fsc files its return for the taxable_year of the transaction after the fsc has filed its return a redetermination of those amounts by the commissioner may only be made if specifically permitted by a code provision or regulations under the code such a redetermination would include a redetermination by reason of an adjustment under sec_482 and the regulations under that section or sec_861 and sec_1_861-8 which affects the amounts which entered into the determination in addition a redetermination may be made by the fsc and related_supplier if their taxable years are still open under the statute_of_limitations for making claims for refund under sec_6511 if they determine that a different transfer_pricing method or grouping of transactions may be more beneficial also the fsc and related_supplier may redetermine the amount of foreign_trading_gross_receipts and the amount of the costs and expenses that are used to determine the fsc’s and related supplier’s profits under the transfer_pricing methods any redetermination shall affect both the fsc and the related_supplier the fsc and the related_supplier may not redetermine that the fsc was operating as a commission fsc rather than a buy-sell fsc and vice versa temp sec_1 a -1t e emphasis added the related_supplier is a related_party that directly supplies to a fsc property or services which the fsc disposes of in a transaction producing foreign_trading_gross_receipts or a related_party which uses a fsc as a commission agent in a similar transaction see temp sec_1_927_d_-2t in the case of a commission fsc such as fsc1 the related_supplier pays the fsc commissions for services provided by the fsc in connection with qualifying export transactions which commissions are deductible by the related_supplier see sec_925 sec_1 a -1t e of the temporary regulations permits redeterminations by taxpayers with respect to transactions between a fsc and its related_supplier the regulation requires as a condition-precedent to such a redetermination that the refund periods of limitation under sec_6511 be open with respect to both the fsc and the related_supplier temp sec_1 a -1t e 110_tc_375 in addition the redetermination must affect both the fsc and the related_supplier that is the service must be able to assess additional tax due with respect to the taxpayer in this case the fsc that is placed in a deficiency position as a result of the redetermination sec_301_7502-1 provides that in the case of certain refund claims that must be filed with the service within a specified period of time timely mailing of the refund claim is deemed to constitute timely filing that is if a refund claim is received by the service after the specified period for filing has expired the claim is deemed to be timely filed if the taxpayer can demonstrate that it was mailed prior to expiration of the applicable time period sec_1_6091-2 provides that the amended income_tax return of a corporation must be filed with the service_center serving the internal_revenue_district responsible for that return issue refund period of limitation as to uscorp in general a refund claim must be filed by the earlier of three years of the date the return was filed or two years from the date the tax was paid sec_6511 when the refund period of limitation begins with the filing of a tax_return as in the present case the three-year period runs from the date of filing of the initial return provided that the return was complete and met basic statutory requirements eg signature 303_f2d_366 3d cir cert_denied 371_us_877 cf 464_us_386 three-year limitation period inapplicable where initial return was fraudulent and amended_return was non-fraudulent for these purposes a return that is filed prior to the due_date as extended is deemed filed on the date of receipt by the service 669_f2d_1342 9th cir applying the above principles the three-year refund period of limitation applicable to uscorp began to run on date d ie the date on which uscorp ’s form_1120 was received by the service pursuant to a previous request for extension uscorp ’s second amended_return which included the refund claim was mailed on date m and is deemed to have been filed on the date of receipt date n date n was more than three years after date d moreover uscorp cannot point to the mailing date of date m as a timely-mailing date because that date was itself more than three years after date d see sec_301 e thus the sec_6511 refund period of limitation applicable to uscorp ’s tax_year a expired on date t and the second amended_return which was both mailed and filed after date t could not give rise to a valid fsc redetermination pursuant to temp sec_1 a -1t e issue reduction of refund amount as payment of tax the taxpayer may argue that the service’s reduction of uscorp ’s first refund claim was a payment of tax sufficient to invoke sec_6511 if that were the case the refund period of limitation for uscorp might have been open when the fsc redetermination was filed on date m thereby satisfying one of the requirements in temp sec_1 a -1t e however offset by the service of individual adjustments on a single tax_return for a single tax_liability has been held not to constitute a payment of tax within the meaning of sec_6511 rather such an offset is an intermediate computation necessary to determine the taxpayer’s ultimate liability for the year in question mobil oil corp v united_states 991_f2d_811 fed cir 613_f2d_518 5th cir 368_f2d_281 cl_ct uscorp ’s first amended_return for tax_year a corrected an error in calculation of alternative_minimum_tax amt contained in uscorp ’s initial return the service netted the claimed amt overpayment of dollar_figurea against the examination- based deficiency of dollar_figureb resulting in an over-assessment for tax_year a of dollar_figurec which amount was refunded to uscorp the service’s offset of the deficiency against the refund was a mathematical computation as opposed to a payment of tax as such the reduction of the refund due to uscorp for tax_year a does not alter our conclusion above that the refund period of limitation applicable to uscorp ’s tax_year a had already expired when the fsc redetermination was filed because the refund period of limitation with respect to uscorp had already expired when the fsc redetermination was filed the requirement in temp sec_1 a -1t e that the refund period of limitation be open with respect to the related_supplier was not satisfied the service should reject the proposed redetermination in the interest of addressing all arguments that may arise in this case we also evaluate whether the refund period of limitation applicable to fsc1 was open at the time of the redetermination issue sec_3 and below issue refund period of limitation as to fsc1 fsc1 filed its initial form 1120fsc for tax_year a on date o pursuant to sec_6511 the three-year refund period of limitation for that return expired on date u fsc1's amended form 1120fsc which incorporated the refund claim was deemed filed on date q which was more than three years after the date of the initial return the mailing date of the refund claim date m was likewise outside the three-year limitation period which began on date o so the timely-mailing rule_of sec_301_7502-1 is inapplicable therefore the fsc redetermination failed to satisfy the requirement in temp sec_1 a - 1t e that the refund period of limitation applicable to the fsc be open at the time of the redetermination this constitutes an additional basis for the service to reject the fsc redetermination for tax_year a issue voluntary payment of tax by fsc1 together with the amended form 1120fsc filed on date q fsc1 tendered to the service a check for dollar_figureh consisting of additional tax of dollar_figuref and interest of dollar_figureg these amounts reflected additional fsc commission income of fsc1 as shown on the amended form 1120fsc this voluntary payment by fsc1 which was made after the assessment_period of limitation had expired had no effect on the fsc redetermination under temp sec_1 a -1t e the relevant refund period of limitation for that purpose pertains to the initial tax_return that is the form 1120fsc filed by fsc1 as noted above the refund period of limitations for that return had already expired on date u when fsc1 paid additional tax for tax_year a the assessment_period of limitation applicable to fsc1 had already expired as more than three years had elapsed from the filing_date of the initial form_1120 fsc ie date o the service had no authority to assess the additional_amount tendered by fsc1 and did not perform such an assessment when a taxpayer voluntarily pays tax after the assessment_period of limitation expires the taxpayer is entitled to a refund 914_f2d_499 4th cir cert_denied 500_us_905 38_tc_875 see also revrul_74_580 1974_2_cb_400 in such cases the service must refund the additional tax paid assuming that the taxpayer makes a valid refund claim during the two-year limitation period measured from the date of payment see generally i r m sec_403 the service may accept voluntary payments of tax after expiration of statute_of_limitations but may not assess with respect to such payments and must inform the taxpayer of his right to obtain a refund of these amounts within the applicable limitation period fsc1 was entitled to claim a refund of the dollar_figureh paid on date q within two years of payment or until date v the service should grant fsc1's refund claim but only if that claim was filed prior to date v and otherwise conformed with all requirements for a refund claim see sec_6511 see also sec_301_6402-2 place-of-filing requirement summary the fsc redetermination failed to satisfy the requirement in temp sec_1 a -1t e that the refund periods of limitation be open for the fsc and the related_supplier as of the date of the redetermination in fact when the fsc redetermination was filed the periods of limitation had expired with respect to both the fsc and the related_supplier moreover the service’s reduction of the refund due to uscorp and fsc1's belated tender of additional tax had no effect on the refund periods of limitation applicable to either uscorp or fsc1 accordingly we recommend that you reject the fsc redetermination in its entirety please call branch at if you have any further questions elizabeth g beck senior technical reviewer branch
